            Case 2:20-cr-00093-JCC-MAT Document 75 Filed 08/18/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0093-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JORGE ALBERTO RAMOS,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motion for revocation of order
16   of release and for an evidentiary hearing (Dkt. No. 70). Defendant has been charged with
17   violating 21 U.S.C. § 831(a). (See generally Dkt. No. 1.) On August 14, 2020, the Honorable
18   Erica P. Grosjean, United States Magistrate Judge for the Eastern District of California, ordered
19   Defendant released on an appearance bond pending trial. (See Dkt. No. 70-1 at 4.) 1 Pursuant to
20   the Government’s request, Judge Grosjean stayed Defendant’s release until August 17, 2020, at
21   5:00 p.m. (See id.)
22          The Government now moves for revocation of Defendant’s release or, in the alternative,
23   for a stay of the appearance bond pending further review of the Court. (See Dkt. Nos. 70 at 11,
24

25          1
             While Defendant’s case was assigned to the Honorable Sheila K. Oberto, United States
     Magistrate Judge, Judge Grosjean presided over Defendant’s detention hearings on August 13,
26   2020, and August 14, 2020. (See Dkt. No. 70-1 at 2–4.)

     ORDER
     CR20-0093-JCC
     PAGE - 1
           Case 2:20-cr-00093-JCC-MAT Document 75 Filed 08/18/20 Page 2 of 2




 1   70-3 at 1.) Having thoroughly considered the motion and the relevant record and finding good

 2   cause, the Court hereby STAYS the appearance bond as to Defendant Jorge Alberto Ramos

 3   issued by Judge Sheila K. Oberto of the Eastern District of California on August 14, 2020, under

 4   cause number MJ20-00081-SKO, pending further order of the Court. The Court further

 5   ORDERS that this matter is REFERRED to the on-duty criminal magistrate judge of the Western

 6   District of Washington for the purposes of conducting an evidentiary hearing and preparing a

 7   report and recommendation.

 8          DATED this 17th day of August 2020.




                                                         A
 9

10

11
                                                         John C. Coughenour
12                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0093-JCC
     PAGE - 2
